ON MOTION FOR REHEARING
Decided Sept 27, 1932
BY THE COURT:
This case is presented upon motion for a rehearing. The motion was filed with the Clerk of the Court but the attention of the court was not drawn thereto until quiLe recently. We will, however, waive the informality and consider the motion for a rehearing.
We have carefully considered the various phases of the motion, and the only point upon which the majority have any serious question is that which relates to Special Requests Nos. 6 and 9. The majority of the court in the opinion undertook to distinguish this charge from the decision in the case of Barkson v Craig, reported in 121 Oh St, 371. The distinction drawn by *233the majority opinion, we think is sufficient to justify a rejection of that charge.
We find no other prejudicial error in the majority opinion and' the motion is therefore overruled.
ALLREAD, PJ, and KUNKLE, J, concur.
HORNBECK, J, dissents.